*673Contrary to the defendant’s contention, Penal Law § 250.45 (3) (a) is not unconstitutionally vague. The statute provides a person of ordinary intelligence with a reasonable opportunity to know the conduct that is proscribed and contains clear standards for enforcement (see People v Stuart, 100 NY2d 412, 420 [2003] ; People v Shack, 86 NY2d 529, 538 [1995]; People v Eun Sil Jang, 17 AD3d 693 [2005]). In addition, the rebuttable presumption set forth in Penal Law § 250.45 (3) (b) is not a violation of due process rights, as there is a rational connection between the facts proved and the fact presumed (see People v Leyva, 38 NY2d 160, 165-166 [1975]; People v Terra, 303 NY 332, 335 [1951]; People v Rosano, 69 AD2d 643, 656 [1979], affd 50 NY2d 1013 [1980]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the trier of fact’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004] , cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Belen, Roman and Sgroi, JJ., concur.